Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 1 of 8 PageID# 2222
                                                                                      FILED

                                                                                   JUN - 2 2020
                         IN THE UNITED STATES DISTRICT COUR^
                        FOR THE EASTERN DISTRICT OF VIRGINIA CLERK, U.S. DISTRICT"court
                                        Newport News Division               I        Norfolk, va
 ELLIOT ROBEY,

                Plaintiff,

 V.                                                           CIVIL ACTION NO.4:18-cv-128

 NATIONAL RAILROAD PASSENGER
 CORPORATION,

                 Defendant.


                             MEMORANDUM OPINION AND ORDER

         Before the Court is Elliot Robey's ("Plaintiff) Motion to Enforce Settlement Agreement.

 EOF No. 63. On May 5, 2020, the Court held a hearing on the matter. ECF No. 73. The Court

 held a supplemental hearing on May 26, 2020.' ECF No. 76. For the reasons set forth below,

 Plaintiffs Motion is GRANTED.

                       1.    FACTUAL AND PROCEDURAL HISTORY

         The underlying litigation involves Plaintiffs claims against Defendant National Railroad

 Passenger Corporation ("Amtrak" or "Defendant") for violations of the Americans with
  Disabilities Act,42 U.S.C. § 1210 e/ seq., as amended and/or Rehabilitation Act,29 U.S.C. § 794.

  ECF No. 8. Plaintiff, who suffers from a genetic condition that causes him to be color deficient,

  worked as a train conductor for Amtrak for over twenty years. Id. at      6-8, 26. After Amtrak's

  physician found that Plaintiff could not pass the Federal Railroad Administration's ("FRA")
  approved color-vision test which is required for certification as a train conductor, Amtrak removed
  Plaintiff from service. Id. at     19-26. Plaintiff commenced suit against Amtrak on October 12,



         ' To manage an ongoing docket during the COVID-19 pandemic, both hearings were held via
          videoconference on Zoom.
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 2 of 8 PageID# 2223




 2018,seeking reinstatement and an award for garden-variety emotional distress,compensatory and

 punitive damages. ECF No. 3; ECF No.8 at                60-67.

        Shortly before trial, the parties reached a settlement agreement before United States

 Magistrate Judge Lawrence R. Leonard. ECF Nos.63-4,68-1. The settlement agreement included

 a monetary award, and a requirement that Plaintiff submit to a three-doctor panel to determine

 whether he could pass an FRA-approved color-vision test. ECF No. 63-4 at ^ 2. On January 7,

 2020, the parties filed a stipulation of dismissal, and the case was subsequently terminated. ECF

 No. 62.


        Plaintiff filed the instant motion on March 17, 2020. ECF No. 63. Defendant Amtrak

 responded to the motion on April 20,2020.^ ECF No.68. Both parties filed affidavits and exhibits

 in support of its position. ECF Nos. 63,67. According to the parties' affidavits and exhibits, after

 the settlement conference, Amtrak sent a summary of the terms defining in relevant part the

 definition of a "three-doctor panel." ECF No. 63-4 at H 3; ECF No. 68-1 at 4; see also Plaintiff

 Exhibit ("Ex.") A. According to Amtrak's email, a three-doctor panel required that "each of the

 three panel doctors" determine that Plaintiffpass the test. ECF No.63-1 at PlaintiffEx. A.Plaintiff

 did not review or respond to this email. ECF No. 63-4 at ^ 3. On December 27, 2019, Amtrak

 subsequently sent a draft of the settlement agreement. ECF No. 68-1 at H 6; see also Defendant's

 Ex. B. On January 10, 2020, Plaintiff objected to the definition of a "three-doctor panel" noting

 that the parties did not agree that Plaintiff must past all three doctor examinations. ECF No. 68-1

 at H 8; see Defendant Ex. C; see also Plaintiff Exs. B, C. A dispute then arose regarding the

 conditions ofthe three-doctor panel. See Defendant Exs. D,E.



           ^ Plaintifffiled a motion to strike Defendant's untimely response which the Court granted. ECF Nos. 69,70.
           Defendant filed a Motion for Reconsideration on April 26,2020. ECF No.71. Upon further review,the Court
           granted Defendant's Motion for Reconsideration and has reviewed Defendant's response to Plaintiffs
           Motion to Enforce Settlement Agreement and For Attorneys' Fees and Costs. ECF No. 73.
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 3 of 8 PageID# 2224




        On May 6,2020, the Court held a hearing on the matter. EOF No. 73. During the hearing,

 both parties noted that the conditions of the three-doctor panel were discussed during the
 settlement conference but continued to dispute whether Plaintiff was required to pass all three

 examinations administered by the three-doctor panel. Id. Upon further review and consideration,

 the Court conducted a supplemental hearing. ECF Nos. 74,76. After reviewing the parties' filings,

 exhibits, and affidavits, and hearing witness testimony, this matter is now ripe for judicial

 determination.


                                     11.     LEGAL STANDARD


        District courts have inherent authority, deriving from their equity power, to enforce

 settlement agreements. Hensley v. Alcon Labs., Inc.,277 F.3d 535,541-42(4th Cir.2002)(citation

 omitted). ^ To exercise this power, a district court must find that a complete settlement had been

 reached and be able to determine the terms and conditions ofthat settlement. Id.; Moore v. Beaufort

 County, 936 F.2d 159, 162 (4th Cir. 1991). When considering a motion to enforce a settlement

 agreement, general principles of contract law govern a court's inquiry. Bradley v. Am. Household,

 Inc., 378 F.3d 373, 380 (4th Cir. 2004). The agreement does not have to be in writing to be

 enforceable. Alexander v. Industries ofthe Blind, Inc., 901 F.2d 40,41 (4th Cir. 1990). Ifthere is

 a factual dispute over the existence of an agreement or the agreement's terms, or an attorney's

 authority to enter into the agreement, the court must hold a plenary evidentiary hearing to resolve

 the dispute and make findings on the issues in dispute. Hensley, 277 F.3d at 541—42 (citations

 omitted). The party seeking to enforce the settlement agreement has the burden of proving the



        ^ A motion to enforce a settlement agreement may be accomplished within the underlying litigation without
        a need for a new complaint. ld.\ Millner v. Norfolk & W. Ry. Co.,643 F.2d 1005,1009(4th Cir. 1981). Here,
        there is no dispute that the Court retainsjurisdiction to enforce the settlement agreement. See ECF No.63 at
        5-6 (Plaintiff maintaining that the Court has jurisdiction to enforce the settlement); ECF No. 68 at 8
        (Defendant requesting that the Court enforce the settlement agreement).
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 4 of 8 PageID# 2225




 existence and the terms of the agreement. Bralley v. Carey, No. 3:10-CV-138, 2010 U.S. Dist.

 LEXIS 120164, at *5,2010 WL 4668936(E.D.Va. Nov. 12, 2010). After the hearing, ifthe court

 finds either that no settlement agreement was reached or the parties failed to agree "on all the

 material terms," then it must deny the motion to enforce and afford the plaintiff the opportunity to

 reopen and "proceed with his case on the merits." Brunelle v. Norfolk S. Ry. Co., No. 2:18CV290,

 2019 WL 5777752, at *5 (E.D. Va. Oct. 18, 2019), report and recommendation adopted. No.

 2:18CV290,2019 WL 5748450(E.D. Va. Nov. 5, 2019).

                                           III.     DISCUSSION


             a. Complete Settlement Agreement

        The Court first determines whether the parties reached a complete settlement agreement by

 applying standard contract principles under Virginia law. Power Servs., Inc. v. MCI Constructors,

 Inc.,2 F. App'x 190,192(4th Cir. 2001). Under Virginia law,the essential elements of a contract
 require an offer, acceptance, and consideration. Howell v. Kelly Servs., Inc., No. L12-CV-821,
 2015 WL 2070348, at *2 (E.D.Va. May 1, 2015). Thus, to determine whether a settlement

 agreement was reached,"the Court looks to the objectively manifested intentions ofthe parties."^
 Moore v. Beaufort Cnty., N.C.,936 F.2d 159,162(4th Cir.1991)(citations omitted).
        Here, there is no factual dispute that the parties reached a complete settlement agreement.

 ECF Nos. 63, 68. On December 13, 2019, both parties appeared before United States Magistrate

  Judge Leonard to participate in a settlement conference. ECF No. 63-4 at ^ 2. During that
  settlement conference, the parties reached a settlement agreement whereby Amtrak agreed to



        "Under Virginia law, both binding oral and written contracts exists"where the parties' intention to be bound
        is objectively manifested even though a subsequent formal agreement is contemplated." Golding v. Floyd,
        261 Va. 190, 194 (Va.2001)(c///«g/tgos//n/ v. Comolvo, 154 Va. 203, 212, 153 S.E. 676 (Va.l930) and
        finding that "[wjhere the minds ofthe parties have met and they are fully agreed and they intend to be bound
         there is a binding contract, even though a formal contract is later to be prepared and signed.").
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 5 of 8 PageID# 2226




 provide Plaintiff with a monetary award and an opportunity to become re-certified as a train
 conductor,in exchange for Plaintiffto release his claims against Amtrak.Id.; see also ECF No.68

 at 1. Thus, there was an offer, acceptance, and consideration. After the settlement conference, the

 parties began drafting the settlement agreement. ECF No.63,68. On January 7,2020, both parties

 stipulated to dismissal. ECF No.62. In their filings regarding the motion to enforce settlement,the

 parties further acknowledged the existence of a settlement agreement, and specifically noted that

 there is no factual dispute regarding the existence of a settlement agreement. ECF Nos. 63, 68.

 Thus, it is clear from the Court's record that the parties intended to enter a settlement agreement,

 and that a complete settlement agreement was reached.

            b. Terms and Conditions ofSettlement

        Having found that the parties formed a valid contract, the Court now turns to the terms and

 conditions of the settlement agreement. "To enforce a settlement agreement, a court must

 determine that there are sufficient facts to resolve any disputes over material terms, and that all

 material agreed-upon terms are sufficiently definite to enable the court to give them an exact

 meaning." Howell v. Kelly Servs., Inc., No. 1:12-CV-821,2015 WL 2070348,at *4(E.D. Va. May

 1, 2015)(citation omitted). Courts will enforce only those settlement terms on which the parties

 have reached an agreement. Id.

        Here, the terms of the agreement required that in exchange for dismissing claims against

 Amtrak, Amtrak would provide Plaintiff with a monetary sum and an opportunity to be re-instated

 as a train conductor. ECF Nos. 63-4, 68. The parties agreed to a lump sum of money, and that in

 order to be re-instated as a train conductor. Plaintiff had to submit to a three-doctor panel. ECF

 No. 63-4; ECF No. 68. Thus, the Court finds that the settlement agreement plainly contains the
 material terms which are sufficiently definite for the Court to ascribe them an exact meaning.
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 6 of 8 PageID# 2227




        However, the parties now dispute the conditions of the three-doctor panel. Both parties

 contend that the conditions ofthe three-doctor panel were discussed and agreed to at the settlement

 conference. See Hearing Transcript ("Hr'g Tr.") at 3:21-4:8; 7:5-11. Plaintiff contends that the

 parties agreed to the three-doctor panel with the understanding that in order to be re-instated,

 Plaintiff had to pass two out of three doctor examinations. ECF No. 63. Plaintiff argues that the

 requirement that Plaintiff pass all three examinations was neither agreed to, nor did it come up

 during settlement negotiations. See Hr'g Tr. 11:9-15. Amtrak, however, contends that Plaintiff

 agreed to pass all three doctor examinations, including the exam administered by Amtrak's

 Medical Director. ECF No. 68 at 6-7. Amtrak contends that this requirement of unanimity was

 raised not only with Plaintiff, but also with the Magistrate Judge. Hr'g Tr. 7:2-11.

        During the supplemental hearing on the matter, the Court inquired about whether the

 Magistrate Judge recalled any discussion regarding the requirement that all three doctors find that

 Plaintiff passed the administered examination. ECF No. 76. Magistrate Judge Leonard testified

 that he did not recall any discussion about unanimity at any point during the settlement conference.

 Supplemental Hr'g Tr. at 5:2-11. Magistrate Judge Leonard also testified that the requirement for

 a unanimous decision did not come up in any of the settlement conferences he previously

 conducted with the parties. Supplemental Hr'g Tr. 8:1-7.

         After considering all the evidence,the Court finds that the parties' agreed to a three-doctor

 panel requiring Plaintiff to pass two out of the three examinations in order to be reinstated as a

 train conductor for Amtrak. The Court finds that the parties agreed that the three-doctor panel

  would consist of one doctor appointed by each of the parties, and a third doctor chosen by both

 parties. See Plaintiffs Ex. A; Defendant's Ex. A. The Court also finds that the parties agreed to a

 three-doctor panel because there was a dispute between Amtrak's doctor and Plaintiffs doctor
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 7 of 8 PageID# 2228




 about whether he could pass the FRA-approved color-vision test. See ECF No.8 at 30-31 (noting

 the difference of opinions between Amtrak and a specialist from Harvard about whether Plaintiff
 could perform the essential functions of a train conductor). The parties therefore opted for the
 opinion ofa neutral doctor to resolve the question of whether Plaintiff should be reinstated, in the
 case of a split decision among the physicians chosen by each party. See ECF No.63-1.

         Though Amtrak argues that unanimity was required for the three-doctor panel, this

 requirement finds no support in the record. See Hr'g Tr. 11:9-15 (Counsel for Plaintiff noting that
 the requirement for unanimity was not conveyed during negotiations); Supplemental Hr'g Tr. at

 5:2-11 (Magistrate Judge Leonard noting that to the best of his recollection "there was no

 discussion about unanimity"). Amtrak suggests that the email Defendant sent defining a three-

 doctor panel and Plaintiffs lack of objection to this email is proof that Plaintiff agreed to a
 unanimous decision by the three-doctor panel. ECF No.68 at 7-8. However,the agreement as to

 the conditions ofthe three-doctor panel were established during the settlement conference, not by

 the term sheet.


         Furthermore, the Court is persuaded by common sense. The underlying litigation

 commenced because Plaintiff failed to obtain approval from Amtrak's doctor. See ECF Nos. 3,8.

 As is customary, a three-doctor panel, with a neutral doctor appointed by both parties, is often
 useful to resolve a split decision. If a three-doctor panel required tjie decision of only one
  physician, there would be no need in having the other two doctors on a panel. Defendant now
  wants the Court to accept as true that Plaintiff, who seeks reinstatement as relief, would agree to a
  condition that each of the three panel doctors determine that Plaintiff pass the test, thereby
  subjecting himself to a higher burden. The Court is not convinced. Thus, Plaintiff has met his
  burden in proving that in agreeing to a three-doctor panel, the parties' agreed that Plaintiff could
Case 4:18-cv-00128-RAJ-RJK Document 77 Filed 06/02/20 Page 8 of 8 PageID# 2229




 be reinstated if he passes two ofthe three doctor administered examinations. The fact that Amtrak

 now has second thoughts about the results of its valid contract does not justify setting aside an

 otherwise valid agreement. S'ee Voungv. FDIC, 103 F.3d 1180, 1195 (4th Cir. 1997).

            c. Attorneys' Fees and Costs

        In addition to the motion to enforce settlement, Plaintiff requests attorneys' fees and costs.

 ECF No.63 at 6-7. Generally, each party bears its own costs oflitigation unless statutory authority

 provides otherwise or an exception to the rule applies. See Alyeska Pipeline Serv. Co. v. Wilderness

 Soc'y, 421 U.S. 240, 245^7 (1975). A district court may grant attorneys' fees against a losing

 party when it has acted in bad faith, vexatiously, or wantonly. Id. Upon further review, the Court

 finds that there is insufficient evidence demonstrating that Defendant acted in bad faith,

 vexatiously, or wantonly. Therefore, Plaintiffs request for attorneys' fees and costs is DENIED.

                                    IV.     CONCLUSION


        Based on the foregoing reasons. Plaintiffs Motion to Enforce Settlement is GRANTED.

 Plaintiffs request for attorneys' fees and costs is DENIED.

        The Court DIRECTS the Clerk to provide a copy of this Order to the parties.

 IT IS SO ORDERED.


 Newport News, Virginia                                         Raymond AJat
 June 2,2020                                                    United States District Judge
